Citation Nr: 1452823	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Board remanded the hearing loss and tinnitus claims for further development.  The requested development has been substantially complied with and the claims are ready for appellate review.  At the same time, the Board also denied service connection for hypertension.  The Veteran appealed that decision to the Veterans Claims Court.  In June 2014, the Court Clerk vacated the Board decision and remanded the claim for action consistent with the directives of a joint motion for remand (JMR). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Left ear hearing loss did not have its onset in service or within one year of service discharge and is not etiologically related to service.

2. Tinnitus did not have its onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1. Left ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran reports that he has experienced left ear hearing loss since 1964.  For purposes of this decision, in-service noise exposure is conceded; however, that is not the end of the inquiry.  The threshold question is whether the in-service noise exposure is related to the current hearing loss.  The Veteran underwent a VA examination in August 2009 which diagnosed left ear hearing loss and normal hearing in the right ear; however, no opinion was rendered as to nexus.  In an October 2012 VA examination, the examiner found that left ear hearing loss was due to presbicusis or normal aging process because the Veteran's hearing was normal up to February 1986 as evidenced by a normal audiology examination at that time.

 In June 2013, the Board found that the opinion rendered by the October 2012 VA examiner was not adequate as it did not provide an adequate rationale for the opinion expressed.  The Board remanded the claim to afford the Veteran a new VA examination.  That examination was scheduled for July 2013, but he failed to report and has not offered good cause for missing the examination.

When entitlement to a benefit cannot be established without a VA examination and a veteran, without good cause, fails to report for such examination or reexamination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  38 C.F.R. § 3.655(a), (b).

The Board has conceded the Veteran's exposure to loud noise in service; however, the service treatment records do not show hearing loss during service, although he was tested using whisper voice which an examiner subsequently determined was not reliable.  Nonetheless, although he has stated that he first experienced left ear hearing loss in service in 1964, a 1986 VA audiological examination showed normal hearing.  The Board places more probative weight on the contemporaneous record showing normal hearing 20 years after service than on his lay statements that he has had hearing loss since service.  Therefore, hearing loss was not shown in service or for at least 2 decades after service.

Next, the record shows that the Veteran was first diagnosed with hearing loss in 2008, some 40 years after discharge.  As his hearing was normal in 1986 and hearing loss was not shown until 2008, the one-year presumption does not apply and service connection is not warranted on this basis.

Further, there is no medical nexus supporting a finding that the Veteran's current left ear hearing loss is causally related to service.  While he has asserted a nexus, as a lay person he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of his current hearing loss, which is a complicated condition, further complicated by the passage of time since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As noted above, he failed to report for an examination.  Accordingly, his lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

With respect to tinnitus, the Veteran reported at his October 2012 VA examination that he began experiencing tinnitus just a few years prior.  The examiner opined that tinnitus was at least as likely as not a symptom associated with hearing loss.  Therefore, as the evidence indicates that tinnitus began after service and is related to hearing loss, which is not service-connected, service connection for tinnitus is denied.

As such, the Board finds that a preponderance of the evidence is against service connection for left ear hearing loss and tinnitus, the benefit of the doubt doctrine does not apply, and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in May 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same May 2009 letter.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have clinical treatment records.  The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  As noted, he failed to report for the most recent examination.  In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Pursuant to the JMR, an opinion is needed to determine whether the Veteran's hypertension could be secondary to service-connected coronary artery disease.  Therefore, a remand for a medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records for the period since September 2012.

2.  Obtain a medical opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease.  An examination does not need to be scheduled unless the VA reviewer believes one is necessary.

The Veteran's claim folder a copy of this remand should be furnished to the VA reviewer, who should indicate in his or her report that the claims file has been reviewed.  A complete rationale for the conclusions reached should be provided.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, he should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


